Appeal from an order of County Court, Clinton County, which dismissed a writ of habeas corpus. Relator was convicted in the Kings County Court on his plea of guilty of the felony of possession of narcotics with intent to sell. He challenges that conviction by writ of habeas corpus in Clinton County where he is serving a prison sentence under the judgment of conviction. The writ was properly dismissed. The Kings County Court had jurisdiction of the offense; the indictment sufficiently alleges the crime; relator was represented by counsel and pleaded guilty. On this proceeding he alleges that counsel did not competently represent him; that his constitutional rights were violated by an unlawful search and seizure of the narcotics at the time of his arrest; and that he was not advised of his rights to counsel on the preliminary hearing before a magistrate. These issues are not examined by the writ of habeas corpus. To the extent that any of them may require determination, they should be addressed directly to the sentencing court. Order affirmed. Bergan, J. P., Gibson, Herlihy and Reynolds, JJ., concur.